Citation Nr: 1613138	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  03-25 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to lower back and headache disorders.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1981.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from February 2003 and September 2004 rating decisions issued by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2006, the Board issued a decision reopening the previously-denied claim of service connection for a lower back disorder and denied this reopened claim, as well as claims seeking service connection for headache and psychiatric disorders.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In a decision issued in September 2008, the Court vacated the August 2006 Board decision and remanded the case to the Board for readjudication and the issuance of a new decision.  In April 2009, the Board again denied the claims, and the Veteran once again appealed the Board's decision to the Court.  In November 2009, the Court remanded the issues to the Board pursuant to the terms of a Joint Motion to Vacate and Remand (Joint Motion).

The Board subsequently issued another decision in February 2012.  However, in March 2012, the Veteran's representative submitted a letter arguing that the Board had failed to consider argument that had been submitted in November 2011.  Per the representative's request, the Board vacated the February 2012 decision and issued a new decision denying the Veteran's claims in June 2012.

Thereafter, the Veteran appealed the June 2012 Board decision to the Court, who issued a Memorandum Decision in February 2014 vacating the Board's June 2012 decision on the grounds that the Board had relied upon insufficient medical opinions when denying the Veteran's claims.  In June 2014, the Board remanded the claims to obtain new sufficient medical opinions, and the case is now ripe for appellate review.  

As to the Veteran's representation, in November 2015, her prior attorney representative motioned to withdraw from representation.  The Board granted the motion and, in any case, the Veteran appointed a veterans service organization as her new representative.  No additional argument was submitted and more than the 90 days have passed since notification of re-certification to the Board that allows for the submission of additional evidence without a good cause motion.  See 38 C.F.R. § 20.1304 (2015).  Additional evidence was received subsequent to the most recent supplemental statement of the case issued in July 2015.  As the evidence is not pertinent to the issues at contention on appeal, a remand for RO consideration of the evidence is not necessary.  Moreover, more than the 90 days have passed since notification of re-certification to the Board that allows for the submission of additional evidence without a good cause motion.


FINDINGS OF FACT

1.  The Veteran's scoliosis existed prior to service and was not permanently aggravated during service beyond the natural progression of the disability.

2.  The Veteran did not develop any other lower back disorder as the result of service.

3.  The Veteran's current migraine headache disorder is unrelated to service.

4.  The Veteran is not service connected for either a headache or back disorder, and there is no competent evidence suggesting a link between any current psychiatric disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lower back disorder, to include aggravation for a preexisting condition, have not been met.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).

2.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a psychiatric disorder, to include as due to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this analysis, the Board notes that the Court's February 2014 Memorandum decision did not object to or otherwise find insufficient the Board's recitation of the facts of this case.  Further, the Court did not object to or otherwise disturb the Board's finding that the Veteran's scoliosis clearly and unmistakably existed prior to service; the Board's finding that the August 2006 Board decision to reopen the Veteran's previously-denied lower back disorder service connection claim had not been disturbed by the September 2008 Court's vacatur of a that decision (given the favorable nature of the Board's finding); the Board's conclusion that VA's duty to obtain a medical examination and/or opinion regarding the etiology of the Veteran's claimed psychiatric disorder had not been triggered; and the Board's conclusion that there is no direct correlation to service and that the only possible means of establishing service connection would be by deeming her underlying back and headache disorders (which had been linked to her psychiatric disorder) to be service-related.  With regard to the claim for a psychiatric disorder, the Court vacated the Board's denial of this claim given its vacatur of the inextricably-intertwined claims seeking service connection for back and headache disorders.  

Rather, the Court specifically determined that the Board had failed in its duty to assist by relying on insufficient VA medical opinions regarding the etiology of the Veteran's lower back and headache disorders, thereby vitiating the Board's analysis regarding its fulfillment of the duty to assist and the merits of the Veteran's service connection claims for lower back and headache disorders.  Accordingly, in the interest of judicial economy, the Board will focus the current analysis on these areas of deficiency, and the Board hereby incorporates all other facts and analysis of the June 2012 vacated Board decision by reference.  See generally Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), vacated on other grounds sub nom Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Letters issued in January 2003 and May 2004 notified the Veteran of how to substantiate the claims.  Further notice has been provided in the numerous letters (including September 2007) and adjudicative actions issued to the Veteran in the decade thereafter.  Although the complete notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice in multiple supplemental statements of the case, which cured any timing-of-notice defect.  Furthermore, the Veteran has been represented by an attorney or a veterans service organization throughout the appeal.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in August 2010 and September 2011.  The 2010 and 2011 examinations, along with the expert medical opinions obtained in June 2015 pursuant to the Board's most recent remand directives, are sufficient evidence for deciding the claims.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations and describe the claimed disabilities in sufficient detail so that the Board's evaluation is a fully informed one.  The 2015 medical opinions addressing the etiology of the Veteran's current claimed lower back and headache disorders are unequivocally stated, consistent with the record, supported by specific cited medical literature, and contain reasoned explanations.  Further, as set forth in the Board's vacated 2012 decision, VA's duty to obtain a VA examination and/or medical opinion regarding her claimed psychiatric disorder has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Given the foregoing, VA's duty to assist has been met, and the claims are ripe for adjudication.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310 (2015).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111 (West 2014).  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 C.F.R. § 3.304(b) (2015).  

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Lower Back Disorder

As set forth in detail in the Board's 2012 decision, the Veteran had a preexisting lower back disorder of scoliosis, and during service, she complained of back pain and eventually received a medical discharge from service after it was determined that she could not complete the physical tasks required of her enlistment.  The crux of the relevant analysis is whether the evidence establishes that the Veteran either permanently aggravated her preexisting lower back disorder during service and/or whether she incurred a distinct, permanent lower back disorder during service.

As set forth in the Board's 2012 decision, as the Veteran lacks any known medical expertise, she is not qualified to render an opinion on a complex medical matter such as the permanent aggravation of a preexisting condition or the etiology of any other current back disorder in this specific case.  Thus, her own opinions on this matter lack probative value, and probative medical evidence is required to decide the claim.  

To that end, the Veteran was afforded VA examinations in 2010 and 2011, during which she was diagnosed with scoliosis, as well as chronic lumbosacral strain and "lumbago."  As reflected in the 2014 Memorandum Decision, the Court found that the 2011 VA examination report was ambiguous as to whether the Veteran had both compensatory and idiopathic scoliosis, and the corresponding medical opinion was ambiguously stated, failing to specify which of the two disorders diagnosed during the examination, scoliosis or lumbago, was unrelated to service.  Further, the opinion referred to unspecified "medical literature" to support its conclusions, thereby rendering the opinion insufficient.  

Accordingly, the Board obtained a new VA medical opinion that was rendered by a VA physician in June 2015.  Turning first to the question of whether the Veteran's preexisting scoliosis was aggravated during service, the physician concluded that the Veteran's preexisting scoliosis was not permanently aggravated during service, as pre-service assessments indicated that the Veteran's scoliosis would likely not further advance as she had already attained skeletal and sexual maturity prior to entering service.  Further, in-service medical findings failed to reveal any worsening or complications of her scoliosis.  

The physician further noted that there was no evidence that the Veteran had developed any neurological impairments related to her scoliosis during service, as her in-service complaints of shortness of breath were not manifestations of any permanent respiratory impairment.  Rather, such scoliotic-related respiratory impairments primarily occurred in individuals with much more significant scoliosis.  The physician noted that the Veteran's "Cobb angle," a measurement of scoliotic severity, was 12 degrees, whereas a normal spinal curvature is 10 degrees, and cited medical literature indicates that those who are more likely to experience respiratory impairments have a Cobb angle of 40 degrees or higher.  

As to the prior diagnosis of compensatory scoliosis, the physician stated that no such current disorder is recognized in an orthopedic treatise (the citation of which was provided) that the physician reviewed.  Rather, the treatise indicated that compensatory spinal curvatures are natural phenomenon that exist to compensate for normal spinal curvatures.  Thus, the physician concluded that the prior diagnosis of compensatory scoliosis was not clinically significant.  

The physician further opined that it less likely than not that the Veteran's chronic lumbosacral strain, diagnosed during her 2010 VA examination, or lumbago, diagnosed during her 2011 VA examination, are related to service.  In that regard, the physician noted that while the Veteran experienced lower back pain in service, no chronic lower back impairment (other than scoliosis) was diagnosed during service.  Further, the Veteran first sought treatment for lower back pain many years after service, and treatment records contemporaneous to her complaints indicate that her symptoms were triggered either by a her employment washing cars or by a post-service motor vehicle accident.  

In sum, this probative VA medical opinion fails to link any of the Veteran's current back disorders to service, to include an aggravation of preexisting back disorder.  Thus, the preponderance of evidence is against the claim; there is no doubt to be resolved, and service connection for a lower back disorder is not warranted.  

Headache Disorder

The Veteran contends that her current headaches are related to headaches she experienced in service.  

As referenced in the Board's 2012 decision, the Veteran's service treatment records document the Veteran's complaints of headaches on two occasions while in service, in September 1980 and December 1980; however, she was not diagnosed with a chronic headache disorder on either occasion.  Additionally, the Veteran reported headaches on her separation medical history report, but the medical officer did not diagnose any headache disorder, and on her separation physical examination, the Veteran was clinically assessed as neurologically normal.  

The Veteran is currently-diagnosed with a migraine headache disorder, as reflected in her recent VA treatment records and 2011 VA examination report.  Moreover, as referenced in the Board's 2012 decision and not challenged at the Court level, the Veteran's current assertions that her headache disorder have continued since service are belied by contradictory statements in her medical treatment records.  Thus, as found by the Board in 2012, the Veteran's reports of continuity of symptoms since service are not credible, and thus not probative.  Accordingly, the Veteran's statements alone may not serve to provide a nexus to service, and competent medical evidence is required to decide the claim.  However, the Court concluded that the 2011 VA medical opinion regarding the etiology of the Veteran's current headache disorder is insufficient, as the VA examiner provided an equivocal, speculative opinion without fully citing the reasons for his equivocation or the missing evidence required to render a non-speculative opinion.  

Accordingly, the Board obtained a new VA medical opinion, which was rendered by a VA physician in June 2015.  The physician concluded that the Veteran's current migraine headache disorder is unrelated to service, as the Veteran was not diagnosed with a recurrent headache disorder during service and her first complaints of headaches were many years after service, thereby failing to suggest the onset of her current headache disorder during or soon after service.  (The physician further clarified a former point of contention among the parties to this case, namely by concluding that the Veteran's in-service statement that her back disorder was "the only condition that had worsened during service" was irrelevant to an analysis as to whether her headache disorder began during service.)  The Board notes that the VA physician's opinion is consistent with the record, which reflects that when the Veteran first sought treatment for headaches in 2003, many years after service, she reported them to be of recent onset and attributed them to post-service stressors.  

Given this probative medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a headache disorder; there is no reasonable doubt to resolve, and service connection for a headache disorder is not warranted.  

Psychiatric Disorder

The Veteran expressly and solely claimed that she suffers from an acquired psychiatric disorder secondary to her back and headache disorders.  Thus, there would potentially be a secondary theory of service connection.  However, as the Veteran's back and headache disorders have not been service connected, there is no legal basis for awarding the Veteran service connection for a psychiatric disorder on this theory of entitlement as it presupposes and underlying primary service-connected disability.  See 38 C.F.R. § 3.310.  Moreover, as referenced in the Board's 2012 decision, the record fails to reflect a basis for awarding service connection for a psychiatric disorder as directly related to service.  

Accordingly, the preponderance of evidence is against the claim for service connection for a psychiatric disorder; there is no doubt to be resolved, and service connection is not warranted.  






	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a lower back disorder, to include aggravation of a preexisting condition, is denied.

Service connection for a headache disorder is denied.

Service connection for a psychiatric disorder, to include as due to a service-related disability, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


